Exhibit JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D originally filed onJuly 16, 2010(including amendments thereto) with respect to the Common Stock, par value $.10 per share, of EMS Technologies, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:July 16, 2010 MMI INVESTMENTS, L.P. By: MCM Capital Management, LLC General Partner By: /s/ JEROME J. LANDE Jerome J. Lande Executive Vice President MCM CAPITAL MANAGEMENT, LLC By: /s/ JEROME J. LANDE Jerome J. Lande Executive Vice President /s/ CLAY B. LIFFLANDER Clay B. Lifflander
